ORDER
RAJSHAKTISINH D. JADEJA of HEMPSTEAD, NEW YORK, who was admitted to the bar of this State in 2006, having *299pleaded guilty in the State of New York, Nassau County, Criminal Court to counts of an indictment charging him with operating a motor vehicle while under the influence of alcohol, in violation of New York Vehicle and Traffic Law § 1192.2 02. (count one), operating a motor vehicle while impaired combined drugs and alcohol, in violation of New York Vehicle and Traffic Law § 1192.4A 4A. (count four), reckless manslaughter, in violation of New York Penal Law § 125.15 01. (count eight), and assault recklessly causing serious injury, in violation of New York Penal Law § 120.05 04. (count nine), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(1), RAJSH-AKTISINH D. JADEJA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that RAJSHAKTISINH D. JADEJA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RAJSHAKTISINH D. JADEJA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.